Case 6:20-cv-02079-CEM-DCI Document 17 Filed 03/04/21 Page 1 of 10 PageID 49




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

DANIEL E. MOXHAM,

             Plaintiff,

      v.                                      CASE NO.: 6:20-cv-02079-CEM-DCI

HOLMES REGIONAL MEDICAL
CENTER INC.,

             Defendant.


       DEFENDANT’S MOTION TO ENFORCE SETTLEMENT
     AND DISMISS ACTION/DENY REOPENING OF THIS ACTION,
         WITH INCORPORATED MEMORANDUM OF LAW

      Defendant, Holmes Regional Medical Center, Inc., pursuant to M.D. Fla.

Local R. 3.01 and 3.08 and Fed. R. Civ. P. 7 and 41, files this Motion to Enforce

Settlement and Dismiss/Deny Reopening of this Action (the “Motion”), and seeks

an Order which enforces the settlement reached between the parties on December

24, 2020, and rejects any attempt to reopen this case, which was dismissed with

prejudice by the Court on January 4, 2021 (Dkt. 14).

      Specifically, on December 24, 2020, the parties, through their respective

authorized counsel, reached agreement settling this matter on the following terms:

(a) Defendant would pay Plaintiff a certain, confidential sum in full and final

settlement of Plaintiff's claims, inclusive of attorneys' fees, costs and interest; and
Case 6:20-cv-02079-CEM-DCI Document 17 Filed 03/04/21 Page 2 of 10 PageID 50




(b) Defendant would provide a neutral job reference and change Plaintiff’s

termination to a resignation (the “Settlement”). The Settlement was to be reduced

to a written agreement, providing for dismissal of the Complaint with prejudice, and

other standard terms included in a standard settlement agreement and general release

reflecting these terms.

      The parties filed a Joint Notice of Settlement [Dkt. 13] that same day,

agreeing to finalize language in the settlement agreement in January 2021, and

thereafter request final dismissal with prejudice of this action. The Court thereafter

dismissed the case with prejudice on January 4, 2020, subject to re-opening for good

cause shown within 60-days of the Order. [Dkt. 14].

      Good cause was not and cannot be shown within those 60 days; a proposed

settlement agreement was forwarded to Plaintiff’s counsel in January 2021, and no

comments or objections to the specific proposed agreement language or terms were

received; instead Plaintiff’s counsel contacted Defendant’s counsel and indicated he

planned to withdraw due to a conflict, for reasons he could not disclose, and he filed

a motion reflecting same on March 2, 2021 [Dkt. 15], on the eve of expiration of the

60 days.

      Defendant seeks enforcement of the Settlement, and maintains that good cause

does not exist to reopen this case.




                                       Page 2
Case 6:20-cv-02079-CEM-DCI Document 17 Filed 03/04/21 Page 3 of 10 PageID 51




                   INTRODUCTION AND BACKGROUND

      On November 10, 2020, Plaintiff, a former employee of Defendant, filed an

eight-count Complaint [Dkt. 1], asserting employment related claims arising under

federal Family and Medical Leave Act (FMLA), the Florida Civil Rights Act

(FCRA), the Americans with Disabilities Act (ADA), and the Age Discrimination

in Employment Act (ADEA).

      The parties, through their attorneys, had prior to this engaged in settlement

discussions, which thereafter resumed throughout the months of November and

December 2020.      The settlement demands put forward by Plaintiff’s counsel

consisted solely of 1) a specific dollar demand and 2) a neutral reference. The

negotiations thereafter centered around a specific dollar demand or figure to achieve

settlement. The penultimate demand included a request for a certain dollar figure

and “a neutral reference and switching his employment status from ‘terminated’ to

‘resigned.’” Defendant’s counsel in response explained Defendant’s policy of not

disclosing the reason for an employee’s separation, and that it would agree not to

disclose that information. The parties thereafter agreed the specific dollar amount,

and agreed to file a Joint Notice of Settlement. A copy of the e-mail correspondence

resulting in the Settlement is included as a composite Exhibit A hereto (redacted as

to amounts negotiated).




                                       Page 3
Case 6:20-cv-02079-CEM-DCI Document 17 Filed 03/04/21 Page 4 of 10 PageID 52




      The Court thereafter entered an Order [Dkt. 14] on January 4, 2021,

dismissing the case with prejudice, “subject to the right of any party, within sixty

days from the date of this Order, to move the Court to enter a stipulated form of final

order or judgment, or, on good cause shown, to reopen the case for further

proceedings.” [Those sixty days expire March 5, 2021.]

      Thereafter, a proposed Settlement Agreement and General Release agreement

was prepared and forwarded to Plaintiff’s counsel in January 2021. The language

proposed by Defendant to meet Plaintiff’s demand for a neutral reference/change in

termination designation was:

      Health First1 agrees to update Moxham’s termination in its files to be
      deemed a voluntary resignation, and to provide a neutral employment
      reference for Moxham. Specifically, in response to any inquiry by an
      employer concerning Moxham, Health First will provide only dates of
      employment and the last position held by Moxham. In order for this
      provision to be effective, Moxham agrees to direct any employer
      seeking a reference from Health First to contact the Health First Human
      Resources Director of Associate Experience at the time the reference is
      sought; as of the date this Agreement is being executed by the parties,
      the HR Manager Director of Associate Experience is Rebecca
      Rockwell, who may be contacted at Rebecca.Rockwell@hf.org. This
      neutral reference provision is not applicable to any reference sought by
      Moxham and/or a prospective employer through any other current or
      former employee of Health First.2



11
      Defendant is a Health First hospital, and part of the Health First healthcare
system.
2
      A copy of the full proposed confidential agreement will be provided in any
evidentiary hearing directed by the Court, though Defendant maintains that no such
hearing is needed given the facts present here (and Exhibit A).

                                       Page 4
Case 6:20-cv-02079-CEM-DCI Document 17 Filed 03/04/21 Page 5 of 10 PageID 53




      This language plainly meets the terms demanded by Plaintiff as part of the

final settlement. To date, Defendant’s counsel has not been advised of or received

any objection to the proposed agreement, or a request for a change to any language

or terms included in the initial Settlement Agreement & General Release.

      In subsequent conversations, Plaintiff’s counsel has informed Defendant’s

counsel that there is a conflict between Plaintiff and his attorney, and that he would

be forced to withdraw from the case, as reflected in the motion he filed on March 2,

2021 [Dkt. 15].


                   MEMORANDUM OF LAW IN SUPPORT

      It is well settled that the district courts have authority to enforce settlement

agreements entered into between litigants in cases pending before them. Kent v.

Baker, 815 F.2d 1395, 1400 (11th Cir. 1987); BP Products North America v.

Oakridge at Winegard, Inc., 469 F. Supp. 2d 1128, 1133 (M.D. Fla. 2007).

Agreements not memorialized in signed documents, such as oral settlement

agreements, are enforceable under both federal and Florida law. BP Products, 469

F. Supp. 2d at 1133; Samra v. Shaheen Business and Investment Group, Inc., 355 F.

Supp. 2d 483, 493 (D.D.C. 2005) (granting the employee's motion to enforce an oral

settlement agreement consistent with Florida contract law); Silva v. Silva, 467 So.

2d 1065 (Fla. 3rd DCA 1985) (affirming the trial court’s finding that the parties had

orally agreed to the terms of a property settlement agreement and order of


                                       Page 5
Case 6:20-cv-02079-CEM-DCI Document 17 Filed 03/04/21 Page 6 of 10 PageID 54




enforcement); see also State Farm Mutual Automobile Insurance Co. v.

Interamerican Car Rental, Inc., 781 So. 2d 500 (Fla. 3rd DCA 2001); Boyko v.

Ilardi, 613 So. 2d 103 (Fla. 3rd DCA 1993). Generally, the question of whether a

settlement is reached is adjudicated consistent with the contract law of the forum

state. Hayes v. National Service Industries, 196 F. 3d 1252, 1254 (11th Cir. 1999)

(affirming an order which granted the employer's motion to enforce settlement

agreement, relative to federal discrimination claims, based upon Georgia law of

contracts).

      Under Florida law, settlement agreements are highly favored and will be

enforced whenever possible. Rhein Medical, Inc. v. Koehler, 889 F. Supp. 1511,

1516 (M.D. Fla. 1995), citing Robbie v. City of Miami, 469 So. 2d 1384, 1385 (Fla.

1985).

      In order for a settlement agreement to be enforceable, the parties must reach

mutual agreement on every essential element of the proposed agreement. Koehler,

889 F. Supp. at 1516. Furthermore, “[u]ncertainty as to nonessential terms or small

items will not preclude the enforcement of a settlement agreement.” BP Products,

469 F. Supp. 2d at 1133.

      Competent substantial evidence must support a trial court's finding that there

was a meeting of the minds between the parties. Id. When that evidence exists, the

court will enforce the agreement between the parties. Id.



                                      Page 6
Case 6:20-cv-02079-CEM-DCI Document 17 Filed 03/04/21 Page 7 of 10 PageID 55




      In this case, there is competent substantial evidence that there was a meeting

of the minds between the parties. See Exhibit A. Defendant offered a settlement

amount on December 24, 2020 and the neutrality provision requested, and Plaintiff

accepted this offer by email the same day.

      Plaintiff’s counsel also requested that the undersigned prepare the settlement

agreement to memorialize the resolution in writing, and to send it to his attention in

January, which Defendant’s counsel did.3 Plaintiff, through counsel, has expressed

that he is not willing to move forward with the settlement for undisclosed reasons,

weeks after accepting it. He has given no reasons why the settlement agreement

should not be enforced, or what terms were not allegedly agreed or unacceptable.

      Under these facts, this Court has the authority to enforce this settlement

agreement in light of Plaintiff's improper attempt to avoid his obligations under the

Settlement. See generally Callaway v. Bell, 2007 WL 2948584 (M.D. Fla. Oct. 10,

2007) (court adopted magistrate's Report and Recommendation where plaintiff

failed to articulate any reason not to enforce settlement agreement other than general

dissatisfaction with its terms).



3
       While Plaintiff’s counsel appeared to suggest that his client would need to be
happy with the wording in the final written agreement (“definitely need him to sign
off on the final agreement’s terms. But for now, subject to those caveats and the
client’s approval on the final agreement, we have a tentative deal”), there was no
indication of any essential term that had not been met that was a condition to
settlement. Exhibit A. Indeed, that is why a Notice of Settlement was filed.

                                       Page 7
Case 6:20-cv-02079-CEM-DCI Document 17 Filed 03/04/21 Page 8 of 10 PageID 56




      Moreover, unless the existence or terms of a settlement agreement are

genuinely disputed, adjudication of a motion to enforce a settlement agreement is a

summary proceeding. Koehler, 889 F. Supp. at 1516 (adopting the magistrate

judge's recommendation to grant defendant's motion to enforce settlement agreement

based upon a transcript of a settlement meeting wherein the material terms of

agreement were reached and evidence establishing that a draft settlement agreement

was subsequently sent). See also American Appraisal Associates, Inc. v. American

Appraisal, Inc., 531 F. Supp. 2d 1353, 1358 (S.D. Fla. 2008) (granting the plaintiff's

motion to enforce a written settlement agreement, over the defendant's argument that

it revoked acceptance before the plaintiff had an opportunity to sign it, reasoning

that the physical act of signing a document is a mere formality where the parties

clearly intended to be bound and the terms are clear, definite and capable of proof).

      Here, the matter was settled on December 24, 2020 based upon the terms set

forth above, and captured in Exhibit A. In the January 2021, a proposed Settlement

Agreement and General Release, counsel for Defendant reduced to writing the terms

of the Settlement and provided Plaintiff, through his counsel, with the agreement.

Plaintiff has neither objected to the contents of the agreement, nor to the language

of the agreement. Therefore, neither the existence nor the terms of the settlement

are in dispute.




                                       Page 8
Case 6:20-cv-02079-CEM-DCI Document 17 Filed 03/04/21 Page 9 of 10 PageID 57




      Good cause has not been shown for the Court to ignore these facts, and reopen

the case.

      Plaintiff has failed to comply with the terms of the settlement set forth in the

Settlement Agreement and General Release. Under these circumstances, where

neither the existence nor the terms of the settlement reached between the parties are

disputed, the Court has discretion to enforce the settlement without an evidentiary

hearing. BP Products, 469 F. Supp. 2d at 1133; Samra, 355 F. Supp. 2d at 493;

Koehler, 889 F. Supp. at 1516; American Appraisal, Inc., 531 F. Supp. 2d at 1358.

      Therefore, the Court should enter an Order enforcing the settlement, and in

accordance with the Court’s January 4 Order, reject reopening of this action.

Defendant also request reasonable attorney’s fees that it has been forced to incur by

Plaintiff’s attempts to evade and avoid the Settlement that was agreed.


                        CERTIFICATE OF CONFERRAL

      Pursuant to Rule 3.01(g) of the Local Rules of the Middle District of Florida,

undersigned counsel attests that Defendant contacted Plaintiff's counsel, Brandon J.

Hill, in an effort to resolve the issues raised in this motion but the parties were unable

to do so during a telephone conversation they had on Mach 4, 2021.




                                         Page 9
Case 6:20-cv-02079-CEM-DCI Document 17 Filed 03/04/21 Page 10 of 10 PageID 58




        DATED this 4th day of March, 2021.

                                            Respectfully submitted,
                                            /s/ Louis D. Wilson
                                            Louis D. Wilson, Esquire
                                            Florida Bar Number 6227
                                            ldwilson@fordharrison.com
                                            FORDHARRISON         LLP


                                            100 Rialto Place, Suite 610
                                            Melbourne, Florida 32901
                                            T (321) 724-5970 | F (321) 724-5979
                                            Attorneys for Defendant,
                                            Holmes Regional Medical Center, Inc.

                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 4th day of March, 2021, the foregoing
Motion was electronically filed with the Clerk of the Court using the CM/ECF
system, which will electronically send a notice of electronic filing to the attorney of
record for Plaintiff, Amanda E. Heystek, Esquire and Brandon J. Hill, Esquire,
Wenzel Fenton Cabassa, PA, 1110 North Florida Avenue, Suite 300, Tampa, Florida
33602, via email at aheystek@wfclaw.com and bhill@wfclaw.com.


                                        /s/ Louis D. Wilson
                                        Attorney


WSACTIVELLP:12108819.2




                                       Page 10
